EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 has been cancelled.
Claim 11 has been replaced with –The knife according to claim 19 further comprising a first coupling element movably coupled with the housing and movably coupled with the holder; and wherein the actuator is a handle with second coupling element that engages with the first coupling element to define the operative connection between the holder and the actuator.--. 
In claim 13 line 3, the phrase “a first cutting position” has been replaced with --the first cutting position--.
In claim 16 line 2, the phrase “an elongated housing;” has been replaced with --an elongated housing defining a longitudinal axis;--.
In claim 16 lines 6-7, the phrase “transversely of the housing between” has been replaced with --transversely to the longitudinal axis of the housing between--.
In claim 16 line 13, the phrase “transversely of the housing” has been replaced with --transversely to the longitudinal axis of the housing--.
In claim 16 lines 15-17, the phrase “shielding the cutting edge and a respective cutting position spaced angularly about the guard axis from and 
In claim 16 line 20, the phrase “holder about the respective guard and holder axes” has been replaced with --holder respectively about the guard and holder axes--.
In claim 16 line 24, the phrase “a coupling between the actuator and the holder for” has been replaced with --the actuator is operatively engaged to the holder for--.
In claim 16 lines 25-26, the phrase “apart into the cutting positions” has been replaced with --apart respectively into the cutting positions--.
In claim 16 line 29, the phrase “into the respective safety positions” has been replaced with --respectively into the safety positions--.
In claim 19 line 6, the phrase “a cutting position” has been replaced with    --a first cutting position--.
In claim 19 line 9, the phrase “the cutting position” has been replaced with    --the first cutting position--.
In claim 19 lines 10-14, the phrase “a respective safety position in which the blade guard covers the cutting edge of the blade into a respective cutting position in which the blade guard is spaced from the cutting edge and the cutting edge is freely accessible and” has been replaced with --a respective safety position in which the blade guard covers the cutting edge 
In claim 19 lines 19-20, the phrase “from its safety position into its cutting position” has been replaced with --from the safety position into the first cutting position--.
In claim 19 lines 20-22, the phrase “from the its position into its cutting position” has been replaced with --from the respective safety position into the respective cutting position--.
In claim 19 line 24, the phrase “holder into their safety positions” has been replaced with --holder respectively into the safety positions--.
In claim 20 lines 2-3, the phrase “wherein the coupling means disconnects the actuator from the holder on movement of the cutting edge from its” has been replaced with –wherein the actuator disengages from the holder on movement of the cutting edge from the--.
In claim 21 lines 2-4, the phrase “wherein the coupling means also serves to disconnect the actuator from the holder on movement of the cutting edge from its respective cutting” has been replaced with –wherein the actuator disconnects from the holder on movement of the cutting edge from the first cutting--.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 January 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724